
	
		III
		112th CONGRESS
		2d Session
		S. RES. 594
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2012
			Mr. McCain (for himself,
			 Mr. Graham, and Ms. Ayotte) submitted the following resolution;
			 which was referred to the Committee on
			 Rules and Administration
		
		RESOLUTION
		Establishing a select committee of the
		  Senate to make a thorough and complete investigation of the facts and
		  circumstances surrounding, and the response of the United States Government to,
		  the September 11, 2012, terrorist attacks against the United States consulate
		  and personnel in Benghazi, Libya, and to make recommendations to prevent
		  similar attacks in the future.
	
	
		Whereas, on September 11, 2012, Glen A. Doherty, Tyrone S.
			 Woods, Sean P. Smith, and Ambassador J. Christopher Stevens were murdered
			 during a sophisticated assault on the United States Consulate in Benghazi,
			 Libya, conducted by a group of militants affiliated with al-Qaeda;
		Whereas this tragedy has raised many important questions
			 that affect the national security of the United States and the safety of
			 Americans who serve our country abroad;
		Whereas Congress has an unique and essential
			 responsibility under the Constitution to conduct oversight of the Executive
			 Branch;
		Whereas more than two months have passed since the tragic
			 deaths of these four Americans in Benghazi, and many essential questions remain
			 unanswered;
		Whereas Members of Congress have sent numerous letters to
			 senior Executive Branch officials requesting information on the events of
			 September 11, 2012, most of which have not been answered;
		Whereas the Executive Branch has not been forthcoming in
			 providing answers to the many questions that have emerged regarding those
			 events;
		Whereas the failures that led to the deaths of four
			 Americans traverse multiple Executive Branch agencies and come under the
			 jurisdiction of a number of Senate committees, including the Committee on Armed
			 Services, the Committee on Foreign Relations, the Committee on Homeland
			 Security and Governmental Affairs, the Committee on the Judiciary, and the
			 Select Committee on Intelligence;
		Whereas several different committees of jurisdiction in
			 both the Senate and the House of Representatives are currently holding
			 briefings and hearings to analyze narrow aspects of the overall failure in
			 Benghazi before, during, and after the attacks;
		Whereas the death of four Americans in Benghazi was the
			 result of a whole-of-government failure, and any solution to prevent such
			 events from happening again will need to be holistic and comprehensive, cutting
			 across agency jurisdictions and jurisdictions of committees of Congress;
		Whereas a full and independent accounting of the failures
			 in Benghazi and the development of a comprehensive solution to prevent such
			 tragedies in the future require the establishment of a temporary Select
			 Committee in the Senate;
		Whereas many other important investigations have been
			 conducted in the past through the creation of a select committee of the Senate
			 for a specific purpose and a set time; and
		Whereas the American people deserve straight answers to
			 the many questions that have been raised about the terrorist attacks in
			 Benghazi and what actions should be taken to prevent similar attacks in the
			 future: Now, therefore, be it
		
	
		That
		1.Select Committee on
			 Investigation of the September 11, 2012, Terrorist Attacks in Benghazi,
			 LibyaThere is established a
			 select committee of the Senate to be known as the Select Committee on
			 Investigation of the September 11, 2012, Terrorist Attacks in Benghazi, Libya
			 (in this resolution referred to as the Select Committee).
		2.Purpose and
			 duties
			(a)PurposeThe
			 purpose of the Select Committee is to—
				(1)investigate the
			 facts and circumstances surrounding the September 11, 2012, terrorist attacks
			 on the United States consulate and personnel in Benghazi, Libya;
				(2)investigate the
			 response of the United States Government to those attacks; and
				(3)make
			 recommendations to guide executive and legislative changes to policy in light
			 of such investigations.
				(b)DutiesThe
			 Select Committee is authorized and directed to do everything necessary or
			 appropriate to conduct the investigations specified in subsection (a). Without
			 restricting in any way the authority conferred on the Select Committee by the
			 preceding sentence, the Senate further expressly authorizes and directs the
			 Select Committee to investigate the facts and circumstances surrounding the
			 September 11, 2012, terrorist attacks on the United States consulate and
			 personnel in Benghazi, Libya, and report on such investigation, regarding the
			 following matters, including, where applicable, the adequacy of such
			 matters:
				(1)The intelligence
			 assessments and other threat reporting that preceded the attacks.
				(2)The security
			 measures and manpower decisions taken to protect United States personnel in
			 Benghazi before the attacks.
				(3)The United States
			 military force posture in the region at the time of the attacks and the
			 resulting ability of the United States Armed Forces to respond in the event of
			 such attacks.
				(4)United States
			 intelligence assets available in the region at the time of the attacks and
			 their ability to respond or assist the United States consulate and personnel in
			 the event of such attacks.
				(5)The response of
			 United States Government officials once the attacks began.
				(6)The public
			 characterization by the Executive Branch of the attacks in the days and weeks
			 that followed the attacks.
				(7)United States
			 intelligence and intelligence-sharing during the attacks.
				(8)Lessons learned
			 from the attacks.
				(9)Actions to
			 prevent a recurrence of such attacks.
				3.Composition of
			 Select Committee
			(a)Membership
				(1)In
			 generalThe Select Committee shall consist of eight members of
			 the Senate of whom—
					(A)four members
			 shall be appointed by the majority leader of the Senate; and
					(B)four members
			 shall be appointed by the minority leader of the Senate.
					(2)DateThe
			 appointments of the members of the Select Committee shall be made not later
			 than 30 days after the date of the adoption of this resolution.
				(b)VacanciesAny
			 vacancy in the Select Committee shall not affect its powers, but shall be
			 filled in the same manner as the original appointment.
			(c)ServiceService
			 of a Senator as a member, Chair, or Vice Chair of the Select Committee shall
			 not be taken into account for the purposes of paragraph (4) of rule XXV of the
			 Standing Rules of the Senate.
			(d)Chair and vice
			 chairThe Chair of the Select Committee shall be designated by
			 the majority leader of the Senate, and the Vice Chair of the Select Committee
			 shall be designated by the minority leader of the Senate.
			(e)Quorum
				(1)Reports and
			 recommendationsA majority of the members of the Select Committee
			 shall constitute a quorum for the purpose of reporting a matter or
			 recommendation to the Senate.
				(2)TestimonyOne
			 member of the Select Committee shall constitute a quorum for the purpose of
			 taking testimony.
				(3)Other
			 businessA majority of the members of the Select Committee, or
			 1/3 of the members of the Select Committee if at least one
			 member of the minority party is present, shall constitute a quorum for the
			 purpose of conducting any other business of the Select Committee.
				4.Rules and
			 procedures
			(a)Governance
			 under standing rules of senateExcept as otherwise specifically
			 provided in this resolution, the investigation and hearings conducted by the
			 Select Committee shall be governed by the Standing Rules of the Senate.
			(b)Additional
			 rules and proceduresThe Select Committee may adopt additional
			 rules or procedures if the Chair and the Vice Chair of the Select Committee
			 agree, or if the Select Committee by majority vote so decides, that such
			 additional rules or procedures are necessary or advisable to enable the Select
			 Committee to conduct the investigation and hearings authorized by this
			 resolution. Any such additional rules and procedures—
				(1)shall not be
			 inconsistent with this resolution or the Standing Rules of the Senate;
			 and
				(2)shall become
			 effective upon publication in the Congressional Record.
				5.Authority of
			 Select Committee
			(a)In
			 generalThe Select Committee may exercise all of the powers and
			 responsibilities of a committee under rule XXVI of the Standing Rules of the
			 Senate.
			(b)PowersThe
			 Select Committee or, at its direction, any subcommittee or member of the Select
			 Committee, may, for the purpose of carrying out this resolution—
				(1)hold
			 hearings;
				(2)administer
			 oaths;
				(3)sit and act at
			 any time or place during the sessions, recess, and adjournment periods of the
			 Senate;
				(4)authorize and
			 require, by issuance of subpoena or otherwise, the attendance and testimony of
			 witnesses and the preservation and production of books, records,
			 correspondence, memoranda, papers, documents, tapes, and any other materials in
			 whatever form the Select Committee considers advisable;
				(5)take testimony,
			 orally, by sworn statement, by sworn written interrogatory, or by deposition,
			 and authorize staff members to do the same; and
				(6)issue letters
			 rogatory and requests, through appropriate channels, for any other means of
			 international assistance.
				(c)Authorization,
			 issuance, and enforcement of subpoenas
				(1)Authorization
			 and issuanceSubpoenas authorized and issued under this
			 section—
					(A)may be
			 done—
						(i)with the joint
			 concurrence of the Chair and the Vice Chair of the Select Committee; or
						(ii)by
			 a majority vote of the Committee;
						(B)shall bear the
			 signature of the Chair or the Vice Chair or the designee of the Chair or the
			 Vice Chair; and
					(C)shall be served
			 by any person or class of persons designated by the Chair or the Vice Chair for
			 that purpose anywhere within or without the borders of the United States to the
			 full extent provided by law.
					(2)EnforcementThe
			 Select Committee may make to the Senate by report or resolution any
			 recommendation, including a recommendation for criminal or civil enforcement,
			 that the Select Committee considers appropriate with respect to—
					(A)the failure or
			 refusal of any person to appear at a hearing or deposition or to produce or
			 preserve documents or materials described in subsection (b)(4) in obedience to
			 a subpoena or order of the Select Committee;
					(B)the failure or
			 refusal of any person to answer questions truthfully and completely during the
			 person’s appearance as a witness at a hearing or deposition of the Select
			 Committee; or
					(C)the failure or
			 refusal of any person to comply with any subpoena or order issued under the
			 authority of subsection (b).
					(d)Avoidance of
			 duplication
				(1)In
			 generalTo expedite the investigation, avoid duplication, and
			 promote efficiency under this resolution, the Select Committee shall seek
			 to—
					(A)confer with other
			 investigations into the matters set forth in section 2(a); and
					(B)access all
			 information and materials acquired or developed in such other
			 investigations.
					(2)Access to
			 information and materialsThe Select Committee shall have, to the
			 fullest extent permitted by law, access to any such information or materials
			 obtained by any other governmental department, agency, or body investigating
			 the matters set forth in section 2(a).
				6.Reports
			(a)Initial
			 reportThe Select Committee shall submit to the Senate a report
			 on the investigation conducted pursuant to section 2 not later than five months
			 after the appointment of all of the members of the Select Committee.
			(b)Final
			 reportThe Select Committee shall submit to the Senate a final
			 report on such investigation not later than 10 months after the appointment of
			 all of the members of the Select Committee.
			(c)Additional
			 reportsThe Select Committee may submit to the Senate any
			 additional report or reports that the Select Committee considers
			 appropriate.
			(d)Findings and
			 recommendationsThe reports under this section shall include
			 findings and recommendations of the Select Committee regarding the matters
			 considered under section 2.
			(e)Disposition of
			 reportsAll reports made by the Select Committee shall be
			 submitted to the Secretary of the Senate. All reports made by the Select
			 Committee shall be referred to the committee or committees that have
			 jurisdiction over the subject matter of the report.
			7.Administrative
			 provisions
			(a)Staff
				(1)In
			 generalThe Select Committee may employ in accordance with
			 paragraph (2) a staff composed of such clerical, investigatory, legal,
			 technical, and other personnel as the Select Committee, or the Chair and the
			 Vice Chair of the Select Committee, considers necessary or appropriate.
				(2)Appointment of
			 staffThe staff of the Select Committee shall consist of such
			 personnel as the Chair and the Vice Chair shall jointly appoint. Such staff may
			 be removed jointly by the Chair and the Vice Chair, and shall work under the
			 joint general supervision and direction of the Chair and the Vice Chair.
				(b)CompensationThe
			 Chair and the Vice Chair of the Select Committee shall jointly fix the
			 compensation of all personnel of the staff of the Select Committee.
			(c)Reimbursement
			 of expensesThe Select Committee may reimburse the members of its
			 staff for travel, subsistence, and other necessary expenses incurred by such
			 staff members in the performance of their functions for the Select
			 Committee.
			(d)Services of
			 senate staffThe Select Committee may use, with the prior consent
			 of the chair of any other committee of the Senate or the chair of any
			 subcommittee of any committee of the Senate, the facilities of any other
			 committee of the Senate, or the services of any members of the staff of such
			 committee or subcommittee, whenever the Select Committee or the Chair or the
			 Vice Chair of the Select Committee considers that such action is necessary or
			 appropriate to enable the Select Committee to carry out its responsibilities,
			 duties, or functions under this resolution.
			(e)Detail of
			 employeesThe Select Committee may use on a reimbursable basis,
			 with the prior consent of the head of the department or agency of Government
			 concerned and the approval of the Committee on Rules and Administration of the
			 Senate, the services of personnel of such department or agency.
			(f)Temporary and
			 intermittent servicesThe Select Committee may procure the
			 temporary or intermittent services of individual consultants, or organizations
			 thereof.
			(g)Payment of
			 expensesThere shall be paid out of the applicable accounts of
			 the Senate such sums as may be necessary for the expenses of the Select
			 Committee. Such payments shall be made on vouchers signed by the Chair of the
			 Select Committee and approved in the manner directed by the Committee on Rules
			 and Administration of the Senate. Amounts made available under this subsection
			 shall be expended in accordance with regulations prescribed by the Committee on
			 Rules and Administration of the Senate.
			8.Effective date;
			 termination
			(a)Effective
			 dateThis resolution shall take effect on the date of the
			 adoption of this resolution.
			(b)TerminationThe
			 Select Committee shall terminate two months after the submittal of the report
			 required by section 6(b).
			
